DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Applicants arguments and evidence presented on 12/3/2020 at pages 7-9 and on 2/25/2021 at pages 9-11 are found persuasive to indicate that there is critical behavior in the invention and provide sufficient support for a finding of nonobviousness.  The newly amended claims of 2/25/2021 form a nexus with this critical behavior.  Thus it is found that the prior art of record fails to anticipate or render obvious claimed limitations of a first layer including Mn and N forming MnxN, wherein 2.5 < x < 4.0; at least one templating layer including Co and at least one of Ga, Ge, Sn and Al, the at least one templating layer being directly on the first layer such that the first layer is closer to a substrate than the at least one templating layer … the first magnetic layer being on the at least one templating layer such that the first magnetic layer is in physical contact with the at least one templating layer, the first magnetic layer having a thickness of not more than twelve Angstroms and including a Heusler compound, as set forth in independent claim 1, or equivalents set forth in independent claims 11, 12, and 16, each when taken in concert with all the other limitations of the respective claims.  All other allowed claims depend from these independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707.  The examiner can normally be reached on 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/RAJ R GUPTA/Primary Examiner, Art Unit 2829